           Case 1:20-cv-00183-UNA Document 3 Filed 05/29/20 Page 1 of 3                   FILED
                                                                                                 5/29/2020
                                                                                     Clerk, U.S. District & Bankruptcy
                                                                                     Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


KEVIN GREEN,

              Plaintiff,

      v.                                             Civil Action No. 1:20-cv-00183 (UNA)

PRESIDENTIAL BANK, et al.,

              Defendants.


                                 MEMORANDUM OPINION

       This matter is before the Court on review of Plaintiff’s application to proceed in forma

pauperis, ECF No. 2, and his pro se Complaint, ECF No. 1. Plaintiff alleges that Defendants,

including the United States, the Federal Reserve Bank, the Office of the Comptroller of the

Currency, the Department of Housing and Urban Development, a bank, a law firm, and various

individual attorneys and bank employees, committed constitutional violations under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court will

grant the application and dismiss the Complaint.

       It appears that businesses Plaintiff controlled secured financing from Presidential Bank,

that these businesses defaulted on their loans, and that the bank foreclosed on the real property

which was collateral for the loans. Compl. at 9–12. It further appears that these businesses filed

for bankruptcy in the United States Bankruptcy Court for the District of Columbia, and that the

firm Friedlander & Misler, Thomas Murphy, Esq., and Lindsay Thompson, Esq., represented

Presidential Bank in those and related proceedings. Id. Generally, Plaintiff alleges that

Defendants have deprived him of liberty and property in violation of the Fifth and Fourteenth

Amendments to the United States Constitution. Id. at 10–11. According to Plaintiff, all
                                                 1
          Case 1:20-cv-00183-UNA Document 3 Filed 05/29/20 Page 2 of 3



Defendants are responsible for the hardships he now suffers, including financial losses, ruined

credit, physical and emotional harm, and entry of a $3 million judgment against him. Id.

Among other relief, the plaintiff demands an award of $150 million. Id. at 15.

       The Court concludes that the Complaint fails to state a due process claim against the

private Defendants. Even if these Defendants violated a constitutionally protected right, Plaintiff

does not allege that they acted “under color of any statute, ordinance, regulation, custom, or

usage, of any State or . . .the District of Columbia.” 42 U.S.C. § 1983. The loans were private

activity, and “the under-color-of-state-law element of § 1983 excludes from its reach ‘merely

private conduct, no matter how discriminatory or wrongful[.]’” Am. Mfrs. Mut. Ins. Co. v.

Sullivan, 526 U.S. 40, 50 (1999) (quoting Blum v. Yaretsky, 457 U.S. 991, 1002 (1982)

(additional citation and footnote omitted)); see Avila v. CitiMortgage, Inc., 45 F. Supp. 3d 110,

122 (D.D.C. 2014) (concluding that claim against private actors acting in their private capacities

fails to state viable due process claim); Fennell v. AARP, 770 F. Supp. 2d 118, 132 (D.D.C.

2011) (“[T]he Due Process Clause, whether it be the one found in the Fifth Amendment or the

Fourteenth Amendment, protects individuals from deprivations of due process by state actors and

does not extend to the conduct of private employers.”); Chandler v. W.E. Welch & Assocs., Inc.,

533 F. Supp. 2d 94, 103 (D.D.C. 2008) (noting that “private conduct does not trigger the

protections of the Fourteenth Amendment”).

       Insofar as Plaintiff demands monetary damages from the United States, its agencies, or

federal government officials, these claims would proceed under the Federal Tort Claims Act

(“FTCA”). However, because Plaintiff does not appear to have exhausted his administrative

remedies prior to filing this lawsuit, and because the United States’ sovereign immunity bars a

constitutional tort claim, the Court lacks subject matter jurisdiction over an FTCA claim. See,


                                                 2
           Case 1:20-cv-00183-UNA Document 3 Filed 05/29/20 Page 3 of 3



e.g., Beck v. United States Gov’t, 777 F. App’x 525, 526 (D.C. Cir. 2019) (per curiam) (affirming

district court’s dismissal of FTCA claim due to plaintiff’s failure to exhaust administrative

remedies and because FTCA does not waive government’s sovereign immunity for constitutional

tort claims).

        Plaintiff is no more successful in his effort to hold the government officials liable in their

individual capacities. “A federal official may be held personally liable under Bivens only for

unconstitutional conduct in which he was personally and directly involved.” Taylor v. Dir. of

Bureau of Prisons, No. 09-cv-0859, 2009 WL 1322281, at *1 (D.D.C. May 8, 2009) (citing

Cameron v. Thornburgh, 983 F.2d 253, 258 (D.C. Cir. 1993)). Plaintiff fails to allege, for

example, that the Secretary of the U.S. Department of Housing and Urban Development was

personally and directly involved in any event giving rise to this lawsuit, and the Secretary’s

liability cannot not be based on a respondeat superior theory. See id. (citations omitted). The

Court concludes that the Complaint fails to state a Bivens claim.

        Accordingly, the Court will grant Plaintiff’s application to proceed in forma pauperis and

dismiss the Complaint without prejudice. An Order will be issued contemporaneously with this

Memorandum Opinion.



DATE: May 29, 2020
                                                               CARL J. NICHOLS
                                                               United States District Judge




                                                  3
